Citation Nr: 0303861	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  01-07 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a permanent 100 percent disability rating for 
colon cancer with metastasis of the liver.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the Los 
Angeles, California, Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO found that the 100 percent disability rating 
assigned for colon cancer with metastasis of the liver was 
not permanent, and was subject to a future review 
examination.



FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's disability from colon cancer with 
metastasis of the liver is permanent in character, without 
likelihood of improvement.



CONCLUSION OF LAW

The current 100 percent disability rating for the veteran's 
colon cancer with metastasis of the liver is permanent; no 
reexamination is required.  38 C.F.R. § 3.327 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, and 
3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains private and VA 
medical records and opinions that address the status and 
prognosis of his cancer.  In February 2002, the veteran had a 
Travel Board hearing at the RO before the undersigned 
Veterans Law Judge.  The veteran has not reported the 
existence of any relevant evidence that is not associated 
with the claims file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the January 2001 
rating decision, and a July 2001 statement of the case (SOC).  
These documents together relate the law and regulations that 
govern the veteran's claim.  These documents list the 
evidence considered and the reasons for the determinations 
made regarding that claim.  In letters dated in July 2001 and 
November 2002, and in a June 2002 Board development request, 
VA informed the veteran and his representative of the type of 
evidence needed to support his claim, and indicated what the 
veteran should do toward obtaining such evidence, and what VA 
would do.  

Since this decision grants the full benefit sought on appeal, 
the veteran does not require further assistance to 
substantiate the claim.  38 U.S.C.A. § 5103A(a)(2).  

II.  Permanency of 100 Percent Rating for Cancer

The RO has assigned a 100 percent disability rating, 
effective from January 7, 1998, for the veteran's colon 
cancer with metastasis of the liver.  The veteran contends 
that this 100 percent rating should be permanent, disputing 
the RO's determination that the rating is not considered 
permanent, and is subject to a future review examination.

Reexaminations will be requested whenever VA determines there 
is a need to verify the continued existence or the continued 
severity of a disability.  38 C.F.R. § 3.327(a) (2002).  In 
service-connected cases, no periodic reexaminations will be 
scheduled where the disability from disease is permanent in 
character, and of such nature that there is no likelihood of 
improvement.  38 C.F.R. § 3.327(b)(2)(iii) (2002).

The veteran was diagnosed with colon cancer in 1998.  The 
cancer subsequently was found to have metastasized to the 
liver.  The veteran underwent surgeries in 1998 and 2000 to 
remove portions of his cancerous organs.

On VA examination in July 2000, the veteran reported that he 
was receiving chemotherapy for his cancer.  The examiner 
noted that the veteran had a disfiguring scar on his abdomen 
from a hemicolectomy.  In August 2001, the veteran's 
oncologist, Mercedes Brenneisen-Goode, M.D., wrote that the 
veteran was on observation following chemotherapy.  Dr. 
Brenneisen-Goode noted that the veteran had generalized 
weakness, poor tolerance to exercise, and intermittent 
abdominal pain requiring narcotics for relief.  Dr. 
Brenneisen-Goode concluded, "He is at risk of recurrent 
disease in the liver or other organs since metastatic colon 
cancer is incurable."

On VA examination in December 2001, the examiner noted that 
the veteran had generalized muscle weakness and muscle 
wasting as a result of the cancer process.

In his February 2002 hearing before the undersigned Veterans 
Law Judge, the veteran indicated that he was currently on 
pain medication, and that he had weekly appointments for 
treatment of his cancer.  He stated that his physician had 
explained to him that there was treatment, but no cure, for 
his cancer, and that there was a strong chance that his 
cancer would spread.  He reported that physicians had told 
him since his first cancer surgery that he was not able to 
work.

In development initiated by the Board in June 2002, the 
physician who had examined the veteran in December 2001 was 
asked to clarify whether the probability that the veteran's 
colon cancer would permanently improve under treatment was 
remote.  In October 2002, that physician provided the 
opinion, based on review of the claims file, that the 
probability that the veteran's colon cancer would permanently 
improve under treatment was remote.

The physician's opinion and the other accumulated evidence 
demonstrate that the veteran's disability from cancer is 
permanent, and has no substantial likelihood of improvement.  
Therefore, a permanent 100 percent rating for the cancer is 
warranted, without need for reexamination. 




ORDER

Entitlement to a permanent 100 percent rating for colon 
cancer with metastasis of the liver is granted.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

